DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because there is a can seal and hermetically sealing in the abstract which is like the parent application, not the current one.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  there is an extra period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kremerman (US 20140150592).
Claim 1: a frame (481); and a drive section connected to the frame, the drive section including; a drive shaft spindle with at least one drive shaft (438); a number of different interchangeable motor modules (478), each motor module having a motor disposed to operably couple to a corresponding drive shaft of the drive shaft spindle defining a corresponding independent drive axis of the drive section, the motor of each module respectively having a motor stator (465), that fixes to the frame, a motor rotor (467) to turn the corresponding shaft, and shaft spindle mechanical bearings that fix to the frame where at least a portion of the shaft spindle mechanical bearings are nested within the stator; and wherein each module of the number of different interchangeable motor modules is selectable, from other different interchangeable motor modules, for mounting to the spindle in a motor module mounting unit of a selectably variable number of different interchangeable motor modules, from one to more than one of the different interchangeable motor modules, with more than one of the different interchangeable motor modules juxtaposed to each other in the unit (FIG. 5A/6A/6C);
Claim 2: wherein the more than one of the different interchangeable motor modules in the unit are juxtaposed in column (FIG. 5A).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10748799 (“USPN”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application fit into (a) claim(s) of USPN.
Current Application
USPN
a frame
a frame
a drive section connected to the frame, the drive section including
a drive section connected to the frame, the drive section including
a drive shaft spindle with at least one drive shaft; 
a multi-drive shaft spindle, with at least one coaxial shaft spindle;
a number of different interchangeable motor modules, each motor module having a motor disposed to operably couple to a corresponding drive shaft of the drive shaft spindle defining a corresponding independent drive axis of the drive section,
more than one different interchangeable motor module arranged in a stack, each having a motor operably coupled to a corresponding shaft of the coaxial shaft spindle and defining a corresponding independent drive axis of the drive section,
the motor of each module respectively having a motor stator, that fixes to the frame
the motor of each module respectively having a motor stator, fixed to the frame
a motor rotor to turn the corresponding shaft
 a motor rotor joined to the corresponding shaft

a can seal disposed between the motor stator and motor rotor of each motor module and hermetically sealing the respective motor stator and motor rotor from each other
shaft spindle mechanical bearings that fix to the frame where at least a portion of the shaft spindle mechanical bearings are nested within the stator
wherein at least one of the motor modules has shaft spindle mechanical bearings that are nested within the respective stator
wherein each module of the number of different interchangeable motor modules is selectable, from other different interchangeable motor modules, for mounting to the spindle in a motor module mounting unit of a selectably variable number of different interchangeable motor modules, from one to more than one of the different interchangeable motor modules, with more than one of the different interchangeable motor modules juxtaposed to each other in the unit
wherein at least one of the different interchangeable motor modules in the stack is selectable for placement in the stack from other different interchangeable motor modules capable of placement in the stack, each having a different predetermined characteristic, independent of placement in the stack, the different predetermined characteristic of the module defining a different predetermined drive characteristic of the corresponding drive axis, independent of shaft spindle location, so that selection of the at least one motor module determines the different predetermined drive characteristic of the corresponding axis different from another of the independent drive axis


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150139770 discloses stacked modules in paragraph [0069], “This drive housing can be stacked with another drive housing where a static seal, such as an o-ring, is located in between the drive housings.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652